 BROCKTON NEWSPAPER GUILD (ENTERPRISE PUBLISHING)The Brockton Newspaper-GuildandEnterprise Pub-, lishing Co.The Newspaper Guild of SalemandThe Salem NewsPublishing Company. Cases1-CD-735 and 1-CD-736 -12 April 1985DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe charge in Case 1-CD-736 of this Section10(k) proceeding' was filed 26 November 1984 bythe Employer, The Salem News Publishing Com-pany, alleging that the Respondent, The Newspa-per Guild of Salem (Guild), threatened to violateSection 8(b)(4)(D) of the National Labor RelationsAct by engaging in proscribed activity with anobject of forcing the Employer to assign certainwork to employees it represents rather than to em-ployeesrepresentedbyLynnTypographicalUnion, No. 120 (Local 120). The hearing was held8and 9 January 1985 before Hearing OfficerGerald Wolper.The Board affirms- the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.-1.JURISDICTIONThe Employer, a Massachusetts corporation,publishes a daily newspaper at its Salem, Massa-chusetts facility,where its annual gross businessvolume exceeds $200,000. The Employer subscribesto interstate news features, publishes nationally syn-dicated features, and. annually receives goods andmaterials, including newsprint, valued in excess of$50,000 directly from points located outside theCommonwealth of Massachusetts. The parties stip-ulate, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that the Guild and Local 120 arelabor organizations within the meaning of Section2(5) of the Act..II.THE DISPUTEA. Background and Factsof DisputeThe Employer is a party to separate collective-bargaining agreementswith Local 120 and the'In Case I-CD-735, Brockton Typographical Union, No 224,'the in-terested union, unequivocally disclaimedinterest inthe disputed work atthe hearing Accordingly, the Charging Party, Enterprise Publishing Co,filed 'a request to withdraw the charge in Case 1-CD-735, which requestthe hearing officer referred to the Board for rulingWe approve Enter-prise's request to withdraw the charge in Case 1-CD-735135Guild; both agreements are effective from 1 Octo-ber 1982 through 30 September 1985. Local 120represents the Employer's composing room em-ployees and the Guild represents employees in sev-eral of the Employer's departments, including theeditorial and advertising departments. Each collec-tive-bargaining agreement contains a jurisdictionalprovision and grievance and arbitration provisionscovering "all disputes" or "any matter" regardingthe construction or application of the agreement.On 10 July 19842 the Employer notified Local120 of its intent to introduce electronic equipmentfor the layout and design of its pages. The Employ-er thereafter met with representatives of Local' 120on two occasions in July and August during whichLocal 120 claimed jurisdiction over operation ofthe equipment. The parties did not reach a work-Local 120 and the Employer next met on 16 Oc-tober during which the Employer provided Local120 with information on the Hastech terminals itintended to purchase for full-page layout anddesign.The Employer also provided informationon software for advertising and news text prepara-tion and layout that could be used with the Has-tech equipment.. The parties again did not reachagreement.On 23 October the Employer notified the Guildof a "potential jurisdictional problem" it had withLocal 120 concerning the Hastech terminal oper-ation "in the Editorial Department." The Employ-er stated it intended to assign the work to employ-ees represented by the Guild.The Guild's regional organizing director, GeraldM. Maraghy, wrote the Employer on 4 Novemberstating'that operation of the equipment in the edito-rial department was within the Guild's jurisdiction.Maraghy further stated: "Should the Publisher takeany action to dilute, transfer or denigrate in anyway this work, the Guild will pursue all availableremedies."By 8 January 1985 the Employer had installedHastech full-page layout terminals in its newsroomfor operation by editorial department employees.The terminals were not, yet being used daily, butthe Employer. expected to begin doing so within afew weeks. No terminals had been installed in theadvertising department by that time..-Neither the Guild nor Local 120 engaged in astrike or picketing with an object of forcing or re-quiring the Employer to assign the work to em-ployees it represented.Nor did either explicitlythreaten to do so.2All dates are 1984'unless otherwise specified 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.WorkinDisputeThe amended notice of hearing stated that thedisputed work involved the operation of full-pagelayout terminals.At its16October meeting, theEmployerprovidedLocal 120 withinformation re-garding possible use of the equipment for both ad-vertising and editorial layout.Local 120'ssecre-tary-treasurer testified at the hearingthatLocal120 claimed that use of the equipment for both ad-vertising and editorial layout was within Local120's jurisdiction.The Guild, however, by its 4November letter,contended only that use of theequipment in the Employer'seditorial departmentwas within the Guild's jurisdiction.3Only Local120, and notthe Guild,objected at the hearing tointroductionof evidence regarding use of theequipment in the Employer'sadvertising depart-ment.By the time of the hearing,the Employerhad installed the equipment in its editorial depart-ment,but not its advertising department.Local 120 asserts that only use of the equipmentin the Employer's editorial department is properlybefore the Board.It further asserts that a decisionon use of the equipment in the advertising depart-ment would be premature and prejudicial.The Em-ployer asserts that the work in dispute is not limit-ed to use of the equipment for editorial layout.Because we find below there is no reasonablecause to believe Section 8(b)(4)(D) of the Act hasbeen violated,we need not determine the scope ofthe work in dispute.C. Contentionsof thePartiesThe Employerand the Guild contend there isreasonable cause to believe the Guild threatened toviolate Section8(b)(4)(D) of the Actbased on its 4November threat to "pursue all available remedies"should the Employer dilute,transfer,or denigrateoperation of the Hastech full-page layout equip-ment by editorial department employees.The Em-ployer and the Guild further assert that the Boardshould award the disputed work to employees rep-resentedby theGuild based on the Employer's col-lective-bargaining agreement with the Guild, econ-omy and efficiency of the Employer'soperation,the skills possessedby Guild-represented employ-ees, the Employer'spast practice and preference,and thelack of jobimpact that would be causedthereby.The Guild alsoasserts that industry prac-tice does not favor an award toLocal 120-repre-sented employees.Local 120contends there is no reasonable causeto believe the Guild threatened to violate Section3As noted, the Employer, by its 23 October letter, informed the Guildonly that terminals would be installed "in the Editorial Department "8(b)(4)(D) of the Act. It further asserts, should theBoard find there is reasonable cause, the Boardshould award the disputed work to employeesLocal 120 represents based on the nature of thework, its collective-bargaining agreement with theEmployer, and the Employer's past practice. It alsoasserts that economy and efficiency of operation,relative employee skills, and industry practice donot favor an award to Guild-represented employ-ees.D. Applicability of theStatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied there is reasonable cause tobelieve Section 8(b)(4)(D) of the Act hasbeen vio-lated.The Employerand theGuildcontend thattheGuild'sthreat to "pursue all available reme-dies" in the event the Employer reassigned full-page layout terminal operation from editorial em-ployees violated Section 8(b)(4)(D).4A threat toengage in concerted or other activityto force or require an employer to reassign disput-ed work violates Section 8(b)(4)(D).5Absent evi-dence of other threats,restraint, or coercion, how-ever,a threat merelyto filea grievance or invokearbitration in pursuit of an arguably meritoriouscontractual claim does not violatetheAct.6 TheGuild's threat does not explicitly refer to any spe-cificconduct and no evidence was presented re-garding the context in which the threat was made,or concerning the relationshipof theparties,whichwould reasonably indicate that a threat of prohibit-ed activitywas intended.7The collective-bargain-4The Guild did not threaten the Employer regarding reassigning thework from advertising department employees5Broadcast Employees NABET Local 16 (American Broadcasting Co.),227 NLRB 1462, 1463-65 (1977)6 SeeLithographers & Photoengravers Local 23P (News Publishing Co.),167 NLRB 958, 959-960 (1967) (threat reasonably interpreted as referringto action under grievance-arbitration procedures did not provide reasona-ble cause for 10(k) proceeding),SheetMetalWorkers Local 49 (LosAlamos Constructors),206 NLRB 473, 475-477 (1973) (threat to file agrievance and initiate Sec 301 proceeding to enforce jurisdictional provi-sions of collective-bargaining agreement did not violate Sec 8(b)(4)(D),claim was at least arguably meritorious and there was no extrinsic evi-dence of other threats, restraint, or coercion) CompareMillwrights Local102 (Meiswinkel Interiors),260 NLRB 972, 973-974 (1982) (grievancesover workassignmentviolated Sec 8(b)(4)(D), no collective-bargainingagreement or prehire agreement existed, grievances were solely to forceassignment,other evidence of coercion present)7SeeMachinists (Carling Brewing Co),136NLRB 1216, 1218-20(1962) ("the company need not worry about a threat from the [Firemen& Oilers], because the [Firemen & Oilers] would certainly take suchaction it deemed necessary if the company tried to assign the work to the[Machinists]" held not to provide reasonable cause for 10(k) proceeding,Firemen & Oilers were assigned the disputed work and other circum-stances indicated amicable relationship with employer) CfOperating En-gineers Local 106 (E C Ernst, Inc),137NLRB 1746, 1751-52 (1962)(ElectricalWorkers shop steward's statement "Try it and see" or "Let'stry it and see," in response to whether Operating Engineers could per-form disputed work, held too ambiguous to support finding of reasonablecause for 10(k) proceeding) BROCKTON NEWSPAPER GUILD (ENTERPRISE PUBLISHING)137ing contract's grievance and arbitration provision,towhich the Guild and the Employer agreed,however, arguably covers the dispute and thus po-tentially provides at least one lawful remedy rea-sonably implied by the Guild's threat."Under these circumstances, we find there is noreasonable cause to believe Section 8(b)(4)(D) hasbeen violated. Therefore,we find the Board iswithout authority to determine this dispute. Ac-cordingly,we shall quash the amended notice ofhearing.8 SeeNews Publishing Co,supra at 959-960 (threat that union "wouldtake appropriate action" reasonably interpreted as referring to actionunder grievance-arbitration procedures)ORDERThe amended consolidated notice of hearing isquashed.